RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 16a0164p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 DETROIT FREE PRESS INC.,                              ┐
                                 Plaintiff-Appellee,   │
                                                       │
                                                        >      No. 14-1670
        v.                                             │
                                                       │
                                                       │
 UNITED STATES DEPARTMENT OF JUSTICE,                  │
                          Defendant-Appellant.         │
                                                       ┘
                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                   No. 2:13-cv-12939—Patrick J. Duggan, District Judge.

                                  Argued: March 9, 2016

                              Decided and Filed: July 14, 2016

          Before: COLE, Chief Judge; GUY, BOGGS, BATCHELDER, MOORE, CLAY,
         GIBBONS, ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE,
                     WHITE, STRANCH, and DONALD, Circuit Judges.
                                 _________________

                                        COUNSEL

ARGUED: Steve Frank, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellant. Robert M. Loeb, ORRICK, HERRINGTON & SUTCLIFFE LLP, Washington,
D.C., for Appellee. ON BRIEF: Steve Frank, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellant. Robert M. Loeb, Thomas M. Bondy, ORRICK,
HERRINGTON & SUTCLIFFE LLP, Washington, D.C., Paul R. McAdoo, AARON
& SANDERS PLLC, Nashville, Tennessee, Brian P. Goldman, Cynthia B. Stein, ORRICK,
HERRINGTON & SUTCLIFFE LLP, San Francisco, California, Herschel P. Fink, DETROIT
FREE PRESS, INC., Detroit, Michigan, for Appellee. Daniel J. Klau, MCELROY, DEUTSCH,
MULVANEY & CARPENTER, LLP, Hartford, Connecticut, David Marburger, MARBURGER
LAW LLC, Cleveland, Ohio, for Amici Curiae.

       COOK, J., delivered the opinion of the court in which COLE, C.J., and GUY, GIBBONS,
ROGERS, SUTTON, McKEAGUE, KETHLEDGE, and WHITE, JJ., joined. COLE, C.J. (pp.
10–11), delivered a separate concurring opinion. BOGGS, J. (pp. 12–23), delivered a separate



                                              1
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 2


dissenting opinion in which BATCHELDER, MOORE, CLAY, GRIFFIN, STRANCH, and
DONALD, JJ., joined.

                                       _________________

                                            OPINION
                                       _________________

       COOK, Circuit Judge. In 1996, we held that the Freedom of Information Act (FOIA),
5 U.S.C. § 552, required the release of booking photos of criminal defendants who have
appeared in court during ongoing proceedings, finding that criminal defendants lack any privacy
interest in the photos. Detroit Free Press, Inc. v. Dep’t of Justice (Free Press I), 73 F.3d 93 (6th
Cir. 1996). Twenty years and two contrary circuit-level decisions later, we find Free Press I
untenable. Individuals enjoy a non-trivial privacy interest in their booking photos. We therefore
overrule Free Press I.

                                                 I.

       FOIA implements “a general philosophy of full agency disclosure” of government
records, U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 754
(1989) (quoting Dep’t of the Air Force v. Rose, 425 U.S. 352, 360 (1976)), requiring federal
agencies to make their records “promptly available” to any person who requests them, 5 U.S.C.
§ 552(a)(2)–(3). An agency may withhold or redact information that falls within one of nine
statutory exemptions. Id. § 552(b). Exemption 7(C), at issue here, permits agencies to refuse
requests for “records or information compiled for law enforcement purposes” if public release
“could reasonably be expected to constitute an unwarranted invasion of personal privacy.” Id.
§ 552(b)(7)(C).

       Free Press I held that “no privacy rights are implicated” by releasing booking photos “in
an ongoing criminal proceeding, in which the names of the defendants have already been
divulged and in which the defendants themselves have already appeared in open court.” Free
Press I, 73 F.3d at 97. Under those conditions, booking photos reveal “[n]o new information that
. . . indictees would not wish to divulge” to the public. Id. The court bypassed deciding whether
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 3


releasing the images following acquittals, dismissals, or convictions would implicate privacy
interests. Id.

        Bound by Free Press I, the United States Marshals Service (USMS) adopted a
“bifurcated policy” for releasing booking photos. Within the Sixth Circuit’s jurisdiction, the
USMS would honor all requests for photos under the circumstances outlined in Free Press I.
Outside the Sixth Circuit, however, the USMS continued to follow its long-standing policy of
refusing requests for booking photos. “Straw man” requesters in Michigan, Ohio, Kentucky, and
Tennessee accordingly exploited the policy to obtain photos maintained in other jurisdictions,
securing Bernie Madoff’s booking photo in one prominent example.

        The USMS’s patchwork disclosure system persisted until the Tenth and Eleventh Circuits
considered booking-photo disclosure and disagreed with Free Press I’s analysis. See World
Publ’g Co. v. U.S. Dep’t of Justice, 672 F.3d 825 (10th Cir. 2012); Karantsalis v. U.S. Dep’t of
Justice, 635 F.3d 497 (11th Cir. 2011) (per curiam) (adopting district court opinion), cert.
denied, 132 S. Ct. 1141 (2012).       Bolstered by these decisions, the USMS abandoned the
bifurcated policy in 2012 and refused—nationwide—to honor FOIA requests for booking photos.

        Accordingly, when Detroit Free Press (DFP) requested the booking photos of four
Michigan police officers charged with bribery and drug conspiracy, the Deputy U.S. Marshal for
the Eastern District of Michigan denied the request. In the lawsuit that followed, both the district
court and the panel, constrained by Free Press I, ordered disclosure. We granted rehearing en
banc to reconsider whether there is a personal-privacy interest in booking photos.

                                                II.

A. Exemption 7(C)’s Personal-Privacy Interest

        Exemption 7(C) prevents disclosure when: (1) the information was compiled for law
enforcement purposes and (2) the disclosure “could reasonably be expected to constitute an
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Neither party disputes that
booking photos meet the first requirement. The second requires that we “balance the public
interest in disclosure against the [privacy] interest Congress intended [Exemption 7(C)] to
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                  Page 4


protect.” Reporters Comm., 489 U.S. at 776. The government shoulders the burden of showing
that Exemption 7(C) shields the requested information from disclosure. 5 U.S.C. § 552(a)(4)(B).

        The Supreme Court has described Exemption 7(C) as reflecting privacy interests in
“avoiding disclosure of personal matters,” Reporters Comm., 489 U.S. at 762, maintaining “the
individual’s control of information concerning his or her person,” id. at 763, avoiding “disclosure
of records containing personal details about private citizens,” id. at 766, and “keeping personal
facts away from the public eye,” id. at 769. Embarrassing and humiliating facts—particularly
those connecting an individual to criminality—qualify for these descriptors. See, e.g., id. at 771
(finding a privacy interest in criminal rap sheets); Union Leader Corp. v. U.S. Dep’t of
Homeland Sec., 749 F.3d 45, 53 (1st Cir. 2014) (the names of arrestees); Rimmer v. Holder,
700 F.3d 246, 257 (6th Cir. 2012) (the names and identifying information of individuals
associated with investigation of a murder); ACLU v. U.S. Dep’t of Justice, 655 F.3d 1, 8 (D.C.
Cir. 2011) (the fact of an individual’s conviction and corresponding docket number); McCutchen
v. U.S. Dep’t of Health & Human Servs., 30 F.3d 183, 187–88 (D.C. Cir. 1994) (a researcher’s
investigation and exoneration for academic-integrity concerns); Kiraly v. FBI, 728 F.2d 273, 277
(6th Cir. 1984) (FBI files identifying individuals suspected of criminal activity but not indicted
or tried).

        Booking photos—snapped “in the vulnerable and embarrassing moments immediately
after [an individual is] accused, taken into custody, and deprived of most liberties”—fit squarely
within this realm of embarrassing and humiliating information. Karantsalis, 635 F.3d at 503.
More than just “vivid symbol[s] of criminal accusation,” booking photos convey guilt to the
viewer. Id. (emphasis added). Indeed, viewers so uniformly associate booking photos with guilt
and criminality that we strongly disfavor showing such photos to criminal juries. See United
States v. Irorere, 69 F. App’x 231, 235 (6th Cir. 2003) (“[T]he Sixth Circuit has condemned the
practice of showing ‘mug shot’ evidence to a jury ‘as effectively eliminating the presumption of
innocence and replacing it with an unmistakable badge of criminality.’” (quoting Eberhardt v.
Bordenkircher, 605 F.2d 275, 280 (6th Cir. 1979))); see also United States v. McCoy, 848 F.2d
743, 745–46 (6th Cir. 1988) (finding the district court erred in overruling an objection to lineup
No. 14-1670                       Detroit Free Press v. Dep’t of Justice                        Page 5


photos, which “suggest that [the defendant] is a ‘bad guy’ who belongs in jail”). This alone
establishes a non-trivial privacy interest in booking photos.

        Other considerations gleaned from Supreme Court decisions strengthen our conclusion.
For example, the Court noted that the Exemption 7(C) privacy interest “must be understood . . .
in light of the consequences that would follow” from unlimited disclosure. See Nat’l Archives
& Records Admin. v. Favish, 541 U.S. 157, 170 (2004); see also ACLU, 655 F.3d at 7 (“[C]ourts
have taken into consideration potential derivative uses of that information.”). In Favish, the
Court recognized family members’ privacy interest in death-scene images of their loved one,
noting that the deceased’s abusers or murderers could request records under FOIA. 541 U.S. at
170. Leaving the government leeway “to deny these gruesome requests in appropriate cases”
factored into the Court’s decision to recognize a statutory privacy interest. Id. And modern
technology only heightens the consequences of disclosure—“in today’s society the computer can
accumulate and store information that would otherwise have surely been forgotten.” Reporters
Comm., 489 U.S. at 771; see also Favish, 541 U.S. at 167.

        A disclosed booking photo casts a long, damaging shadow over the depicted individual.
In 1996, when we decided Free Press I, booking photos appeared on television or in the
newspaper and then, for all practical purposes, disappeared. Today, an idle internet search
reveals the same booking photo that once would have required a trip to the local
library’s microfiche collection.1       In fact, mug-shot websites collect and display booking
photos from decades-old arrests:         BustedMugshots and JustMugshots, to name a couple.
See David Segal, Mugged by a Mug Shot Online, N.Y. Times, (Oct. 5, 2013),
http://www.nytimes.com/2013/10/06/business/mugged-by-a-mug-shot-online.html.                       Potential
employers and other acquaintances may easily access booking photos on these websites,
hampering the depicted individual’s professional and personal prospects. See ACLU, 655 F.3d at
7 (noting that Exemption 7(C)’s privacy interest includes facts that “may endanger one’s

        1
          Beginning in 1997, the U.S. Census Bureau asked Americans about internet access and found that less
than one-fifth of American households had internet access at home. By 2013, that number jumped to 74.4%.
Thom File & Camille Ryan, Computer and Internet Use in the United States: 2013, U.S. Census Bureau, 2 (2014),
http://www.census.gov/content/dam/Census/library/publications/2014/acs/acs-28.pdf; Thom File, Computer and
Internet Use in the United States, U.S. Census Bureau, 1 (2013), http://www.census.gov/prod/2013pubs/p20-
569.pdf.
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                 Page 6


prospects for successful reintegration into the community” (internal quotation marks omitted)).
Desperate to scrub evidence of past arrests from their online footprint, individuals pay such sites
to remove their pictures.       Indeed, an online-reputation-management industry now exists,
promising to banish unsavory information—a booking photo, a viral tweet—to the third or fourth
page of internet search results, where few persist in clicking. See Jon Ronson, So You’ve Been
Publicly Shamed 263–74 (2015). The steps many take to squelch publicity of booking photos
reinforce a statutory privacy interest.

B. DFP’s Arguments

         Against the privacy interest elucidated above, DFP interposes the Constitution, the
common law and traditional understandings of privacy, the absence of a “web of federal
statutory and regulatory provisions” limiting disclosure, and the fact that most states allow mug-
shot disclosure.    DFP posits that FOIA facilitates a free flow of information lacking a
background of privacy protection in state and federal law. See Favish, 541 U.S. at 169 (noting
that “Congress legislated against [a] background of law, scholarship, and history when it enacted
FOIA”).

         1. The Constitution

         DFP overemphasizes the Constitution’s role in defining statutory privacy rights. Indeed,
in Reporters Committee, the Court shrugged off the lack of a constitutional right to privacy in
information connecting an individual to criminal activity before recognizing a statutory right to
privacy in the same type of information. 489 U.S. at 762 n.13 (citing Paul v. Davis, 424 U.S.
693, 712–14 (1976)).

         2. The Common Law and Legal Traditions

         Next, DFP invokes the common law and legal traditions as sanctioning publication of
criminal activity. Closely intertwined with public trials, booking photos form part of the public
record, and the common law recognizes no invasion-of-privacy tort remedy for publicizing facts
in the public record. See Restatement (Second) of Torts § 652D cmt. b (1977); see also id. cmt.
f, illus. 13.
No. 14-1670                      Detroit Free Press v. Dep’t of Justice                     Page 7


       The common law and American legal traditions leave undisturbed an existing statutory
privacy interest. Even when information concerning an individual’s person becomes part of the
public record, “one d[oes] not necessarily forfeit a privacy interest,” though the interest
“diminishe[s].” Reporters Comm., 489 U.S. at 763 n.15. Further, the common law differentiates
between “facts about the plaintiff’s life that are matters of public record,” and matters of public
record “not open to public inspection.” Restatement (Second) of Torts § 652D cmt. b. Booking
photos, like rap sheets, fit into the latter category, to which the Supreme Court extended privacy
protection under Exemption 7(C). See Reporters Comm., 489 U.S. at 763–64 (“[I]nformation
may be classified as ‘private’ if it is ‘intended for or restricted to the use of a particular person or
group or class of persons . . . .’” (quoting Webster’s Third New International Dictionary 1804
(1976))). And we already noted the criticism of using mug shots in open trials. See Eberhardt,
605 F.2d at 280.

       The dissent’s focus on the historic use of “rogues’ galleries” only confirms the risks at
hand—that the public has long wanted to look at these photos. But that says nothing about the
individual’s privacy interest. Surely there can exist both a strong public interest in a mug-shot’s
disclosure and a strong privacy interest.

       3. State and Federal Laws

       Persisting, DFP highlights that some states statutorily mandate the release of booking
photos and urges us to follow their lead. See, e.g., Minn. Stat. § 13.82(26)(b) (“[A] booking
photograph is public data.”); Neb. Rev. Stat. § 29-3521(1) (noting that “photographs taken in
conjunction with an arrest” are public records); Va. Code Ann. § 2.2-3706(A)(1)(b) (ordering
release of “[a]dult arrestee photographs taken during the initial intake” unless certain exceptions
apply). True, but other states require FOIA-like balancing of public and private interests before
disclosing booking photos. See, e.g., 21 Kan. Op. Atty. Gen. 9, No. 87-25, 1987 WL 290422, at
*4 (Feb. 9, 1987) (opining that Kan. Stat. Ann. § 45-221(a)(10)(A) allows nondisclosure of
booking photos); Prall v. N.Y.C. Dep’t of Corr., 10 N.Y.S.3d 332, 335 (N.Y. App. Div. 2015)
(balancing public and private interests under N.Y. Pub. Off. Law § 89(2)(b) to determine that
booking photos need not be disclosed to mug-shot websites). And several states exempt booking
photos from public-record disclosure laws. See Del. Code Ann. tit. 29 § 10002(l)(4); Ga. Code
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                Page 8


Ann. § 50-18-72(a)(4); 65 Pa. Stat. Ann. § 67.708(b)(16); S.D. Codified Laws § 1-27-1.5(5); see
also Kean Exec. Order No. 123 (Nov. 12, 1985) (exempting booking photos from the New
Jersey public-records law), http://www.state.nj.us/infobank/circular/eok123.shtml.

       Decidedly mixed, state laws favor neither wholesale disclosure nor nondisclosure.
Regardless, “[s]tate policies . . . do not determine” Exemption 7(C)’s meaning, but can evidence
broad acceptance of a significant privacy interest. Reporters Comm., 489 U.S. at 767. More
important to the FOIA analysis are the federal regulations and policies drafted by the U.S.
Department of Justice and the USMS, see Reporters Comm., 489 U.S. at 764–65 (noting that the
“web of federal statutory and regulatory provisions” limiting rap-sheet disclosure supported a
privacy interest (emphasis added)); see also World Publ’g Co., 672 F.3d at 829, and these
prevent mug-shot disclosure absent a law-enforcement purpose, see 1987 USMS Publicity Policy
at 8.1-2(a); 28 C.F.R. § 50.2(b)(7). A mixed bag of state privacy laws cannot extinguish FOIA
personal-privacy protections.

       Free Press I’s finding that “no privacy rights are implicated” by booking photos
embodies an impermissibly cramped notion of personal privacy that is out of step with the broad
privacy interests recognized by our sister circuits. See, e.g., Union Leader Corp., 749 F.3d at 53
(the names of arrestees); World Publ’g Co., 672 F.3d at 830 (booking photos); ACLU, 655 F.3d
at 8 (convicted individual’s docket numbers); Karantsalis, 635 F.3d at 503 (booking photos).
Individuals enjoy a non-trivial privacy interest in their booking photos, and we overrule Free
Press I’s contrary holding.

                                                III.

       Having found a non-trivial privacy interest, the court must balance that interest against
the public’s interest in disclosure. The USMS favors balancing these interests on a case-by-case
basis, while DFP advances a categorical approach with the public interest always outweighing
the privacy interest. See Reporters Comm., 489 U.S. at 776 (“[C]ategorical decisions may be
appropriate and individual circumstances disregarded when a case fits into a genus in which the
balance characteristically tips in one direction.” (emphasis added)). We agree with the USMS
and adopt a case-by-case approach, elucidating the public interest at issue.
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                  Page 9


       The public’s interest in disclosure depends on “the extent to which disclosure would
serve the ‘core purpose of the FOIA,’ which is ‘contribut[ing] significantly to public
understanding of the operations or activities of the government.’” U.S. Dep’t of Def. v. Fed.
Labor Relations Auth., 510 U.S. 487, 495 (1994) (alteration in original) (quoting Reporters
Comm., 489 U.S. at 775). If disclosure is not “likely to advance [a significant public] interest
. . . , the invasion of privacy is unwarranted.” Favish, 541 U.S. at 172. “[S]hed[ding] light on an
agency’s performance of its statutory duties falls squarely within” FOIA’s core purpose.
Reporters Comm., 489 U.S. at 773.        On the other hand, that purpose “is not fostered by
disclosure of information about private citizens . . . that reveals little or nothing about an
agency’s own conduct.” Id.

       Favoring a categorical rule over case-by-case balancing, the dissent highlights the public
importance of disclosure by pointing to the possibility of mistaken identity, impermissible
profiling, and arrestee abuse. But these are phantoms. In cases of mistaken identity, arrestees
are not going to protest using their booking photos to show that they are not the villain. Such
arrestees undoubtedly will want the booking photo released so that they too can be released. The
same goes for profiling and arrestee abuse. The privacy interest in a booking photo is the
defendant’s, and he or she can waive that interest.

                                                IV.

       In 1996, this court could not have known or expected that a booking photo could haunt
the depicted individual for decades. See Free Press I, 73 F.3d at 97 (finding that, unlike booking
photos, rap sheets include information “that, under other circumstances, may have been lost or
forgotten”). Experience has taught us otherwise. As the Tenth and Eleventh Circuits recognize,
individuals have a privacy interest in preventing disclosure of their booking photos under
Exemption 7(C). Of course, some public interests can outweigh the privacy interest, but Free
Press I wrongly set the privacy interest at zero. We overrule Free Press I, reverse the grant of
summary judgment, and remand to the district court for proceedings consistent with this opinion.
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 10


                                       _________________

                                       CONCURRENCE
                                       _________________

       COLE, Chief Judge, concurring. I agree with the majority that criminal defendants have
a non-trivial privacy interest in their booking photographs. And I agree that the time has come to
overrule our decades-old decision in Detroit Free Press, Inc. v. Dep’t of Justice (Free Press I),
73 F.3d 93 (6th Cir. 1996). I write separately only to emphasize two points touched upon by the
majority.

       First, Exemption 7(C) of the Freedom of Information Act, 5 U.S.C. § 552(b)(7)(C),
plainly extends to a private individual’s desire to avoid disclosure of personal details that may be
humiliating, embarrassing, or painful. See Nat’l Archives & Records Admin. v. Favish, 541 U.S.
157, 166–67 (2004); U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S.
749, 770 (1989). Mugshots fit the bill.

       Twenty years ago, we thought that the disclosure of booking photographs, in ongoing
criminal proceedings, would do no harm. But time has taught us otherwise. The internet and
social media have worked unpredictable changes in the way photographs are stored and shared.
Photographs no longer have a shelf life, and they can be instantaneously disseminated for
malevolent purposes. Mugshots now present an acute problem in the digital age: these images
preserve the indignity of a deprivation of liberty, often at the (literal) expense of the most
vulnerable among us. Look no further than the online mugshot-extortion business. In my view,
Free Press I—though standing on solid ground at the time—has become “inconsistent with the
sense of justice.” See B. Cardozo, The Nature of the Judicial Process 150 (1921). These
evolving circumstances permit the court to change course.

       Second, I understand the majority’s approach as simply “providing a workable formula
which encompasses, balances, and protects all interests.” See S. Rep. No. 89-813, at 38 (1965).
Congress structured Exemption 7(C) to at once promote “a general philosophy of full agency
disclosure” and “protect certain equally important rights of privacy.” Id.; see also U.S. Dep’t of
Def. v. FLRA, 510 U.S. 487, 494 (1994).
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 11


       Today’s opinion, as I read it, does not foreclose the possibility that, in the appropriate
case, a requester might make a meaningful showing of the “significant public interest” in
“reveal[ing] the circumstances surrounding an arrest and initial incarceration.” See Free Press I,
73 F.3d at 97–98 (noting, in dicta, the potential for “public oversight” of law enforcement
conduct); see also Favish, 541 U.S. at 173–75 (discussing the showing required to substantiate
an “asserted public interest in uncovering deficiencies or misfeasance” in government
investigations). There will be time enough to deal with such a situation. The majority rightly
gives the lower courts the chance to balance, in the first instance, the equally important values of
public disclosure and personal privacy. Neither is abrogated.

       With this explanation, I join the majority’s persuasive opinion in full.
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                Page 12


                                        _________________

                                             DISSENT
                                        _________________

          BOGGS, Circuit Judge, dissenting. More than twenty years ago, this court determined
that the Freedom of Information Act, a federal statute dedicated to open government, requires the
release of federal indictees’ booking photographs. The Supreme Court did not correct our
reading, and neither did Congress. Nevertheless, today’s majority reverses that determination,
citing as justification only a vague privacy interest in inherently non-private matters. Today’s
decision obscures our government’s most coercive functions—the powers to detain and accuse—
and returns them to the shadows. Open government is too dear a cost to pay for the mirage of
privacy that the majority has to offer. I respectfully dissent.

                                                  I

          Congress passed the Freedom of Information Act (FOIA), 5 U.S.C. § 552, with the
purpose of “open[ing] agency action to the light of public scrutiny.” Dep’t of Air Force v. Rose,
425 U.S. 352, 361 (1976) (quoting Rose v. Dep’t of Air Force, 495 F.2d 261, 263 (2d Cir.
1974)).     The Act’s role in promoting democracy is no less critical than in years past, as
democracy always “works best when the people have all the information that the security of the
Nation permits.” Lyndon B. Johnson, Statement Upon Signing the “Freedom of Information
Act” (July 4, 1966), in 2 The Public Papers of the Presidents of the United States, Lyndon B.
Johnson: 1966, at 699 (1967); see also Nat’l Archives & Records Admin. v. Favish, 541 U.S.
157, 171–72 (2004). To further Congress’s overriding goal of “full agency disclosure,” Rose,
425 U.S. at 360 (quoting S. Rep. No. 89-813, at 3 (1965)), FOIA “mandates” that agencies
disclose records on request unless the government can prove that one of nine “narrowly
construed” exemptions applies, Milner v. Dep’t of Navy, 562 U.S. 562, 565 (2011) (quoting FBI
v. Abramson, 452 U.S. 615, 630 (1982)).

          One of those “narrow” exemptions, Exemption 7(C), allows federal agencies to refuse
requests for “records or information compiled for law enforcement purposes” when their public
release “could reasonably be expected to constitute an unwarranted invasion of personal
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                 Page 13


privacy.” 5 U.S.C. § 552(b)(7)(C). Because neither party disputes that booking photographs are
“records or information compiled for law enforcement purposes,” Exemption 7(C) prompts only
two questions in this case. The first is whether booking photographs contain the sort of “intimate
personal” information that the law has traditionally considered to be private. Favish, 541 U.S. at
166.   If the government overcomes that burden, it must also show that disclosing such
photographs would result in an unwarranted invasion of privacy. Id. at 171. In my view, the
Department of Justice (DOJ) has not met its burden as to either question.

                                                II

       Exemption 7(C) allows the government to withhold only those records that invade a
cognizable personal privacy interest. 5 U.S.C. § 552(b)(7)(C). It is well settled that not every
personal privacy interest counts, and the mere possibility that information might embarrass is not
sufficient. See Schell v. U.S. Dep’t of Health & Human Servs., 843 F.2d 933, 939 (6th Cir.
1988); Sims v. CIA, 642 F.2d 562, 575 (D.C. Cir. 1980). We assume that when Congress enacted
Exemption 7(C), it was aware of state and federal privacy law, and the deep cultural and legal
traditions that that law reflects. See Favish, 541 U.S. at 169. For this reason, when considering
what privacy interests Congress intended Exemption 7(C) to protect, the Supreme Court has
looked not to some pliable, amorphous notion of privacy, but rather to history, the common law,
and state and federal practice, which together comprise the background against which Congress
legislated. See id. at 167–69; U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press,
489 U.S. 749, 763–70 (1989). As I see it, this background does not support the recognition of a
privacy interest in booking photographs.

                                                A

       Controversy surrounding booking photographs, which began soon after American police
departments acquired photographic technology in the second half of the nineteenth century, is
nothing new. Simone Browne, Race and Surveillance, in Routledge Handbook of Surveillance
Studies 72, 74 (Kirstie Ball et al. eds., 2012). By the end of that century, police had begun to
compile booking photographs of detainees—convicted or not—and created books and rooms of
the portraits called “rogues’ galleries.” See, e.g., Blume v. State, 56 N.E. 771, 773 (Ind. 1900);
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                  Page 14


State v. Smith, 90 S.W. 440, 442 (Mo. 1905); Rogues’ Gallery Pictures, N.Y. Times, Mar. 29,
1903, at 12.   Police departments across the country shared booking photographs with one
another, see, e.g., State ex rel. Bruns v. Clausmier, 57 N.E. 541, 542 (Ind. 1900), and
occasionally opened rogues’ galleries to the public for “both technical and moral purposes,”
Browne, supra, at 74 (quoting Christian Parenti, The Soft Cage 39 (2003)); see also Simon A.
Cole, Suspect Identities 20 (2d prtg. 2002).

       Just as today, these early booking photographs brought with them consequences for those
depicted. In 1859, the American Journal of Photography observed that “[a]s soon as a rascal
becomes dangerous to the public, he is taken to the Rogues’ Gallery and is compelled to leave
his likeness there, and from that time on he may be known to any one.” Alan Trachtenberg,
Reading American Photographs 29 (6th prtg. 1999) (quoting 2 Am. J. Photography 75, 75–77
(1859)). That likeness would remain on public display long after conviction, see Pa. Prison
Soc’y, One Hundred and Second Annual Report, reprinted in 28 J. Prison Discipline 5, 29
(1889), and those photographed often endured “shame, humiliation, and disgrace,” Leger v.
Warren, 57 N.E. 506, 507 (Ohio 1900).          Even those subsequently cleared of wrongdoing
occasionally found themselves subjected “to ridicule . . . and to the constant suspicions of
police.” The Fateful Photograph of Duffy, 47 Current Literature 120, 120 (1909).

       Nevertheless, the collection and exhibition of booking photographs went unchallenged
for decades, and in the absence of a common-law right to privacy, courts rejected early efforts to
enjoin the practices. See Owen v. Partridge, 82 N.Y.S. 248, 250–53 (Sup. Ct. 1903); People ex
rel. Joyce v. York, 59 N.Y.S. 418, 418 (Sup. Ct. 1899); Publication of Bertillon Measurements
and Photographs of Prisoners, Innocent or Acquitted of the Crimes Charged Against Them,
57 Cent. L.J. 261, 261 (1903) (“Under th[e] state of the law [a] . . . man has no right of privacy
that can be violated by a publication of his picture and measurements in the rogue’s gallery
. . . .”). In 1904, for example, New York’s highest court decided one of the first appeals
involving an acquitted man’s suit to force police to return his booking photograph. In re
Molineux, 69 N.E. 727, 728–29 (N.Y. 1904). The court rejected the man’s claim, explaining that
his photograph was a matter of public record in which he had no legitimate interest. Id. at 728.
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                   Page 15


        The court’s view was by no means singular. See Shaffer v. United States, 24 App. D.C.
417, 426 (D.C. Cir. 1904); Mabry v. Kettering, 117 S.W. 746, 747 (Ark. 1909) (per curiam).
As one leading treatise explained, police could lawfully disseminate the booking photographs of
even suspected criminals, so long as the suspicion was well founded. See 1 Christopher G.
Tiedeman, A Treatise on State and Federal Control of Persons and Property in the United States
157 (1900); accord Leading Legal Article, 17 Harv. L. Rev. 142, 142 (1903) (“So far as the
subjects are really suspicious characters, the system cannot be criticised . . . .”); Publication of
Bertillon Measurements, supra, at 261.

        Early reluctance to interfere with police photography is perhaps unsurprising given that
the common law has traditionally protected public access to criminal proceedings.               This
“tradition of accessibility” was a fundamental aspect of English common law, Globe Newspaper
Co. v. Superior Court, 457 U.S. 596, 605 (1982) (quoting Richmond Newspapers, Inc. v.
Virginia, 448 U.S. 555, 589 (1980) (Brennan, J., concurring in the judgment)), and played “a[n]
important . . . role in the administration of justice . . . for centuries before our separation from
England,” Press-Enter. Co. v. Superior Court, 464 U.S. 501, 508 (1984).               See generally
Richmond Newspapers, 448 U.S. at 567 (plurality opinion) (“[T]he openness of trials was
explicitly recognized as part of the fundamental law of the Colony.”). Nor was the tradition of
openness limited to criminal trials.       As the Supreme Court has emphasized, “[a]rrests,
indictments, convictions, and sentences” are all “public events.” Reporters Comm., 489 U.S. at
753; see also Paul v. Davis, 424 U.S. 693, 713 (1976) (finding no due-process right to privacy in
a “record of an official act such as an arrest”); Sorrentino v. City of Philadelphia, No. Civ. A. 96-
6604, 1997 WL 597990, at *7 (E.D. Pa. Sept. 16, 1997) (“[A]n individual’s mug shot photo is a
matter of public record not subject to constitutional protection.” (citing Davis, 424 U.S. at 712–
14)).

                                                 B

        The result of the traditional common-law rule was not universally popular, see, e.g.,
Editorial, 16 Am. Law. 51, 52 (1908); Recent Cases, 13 Yale L.J. 51, 51 (1904), and some courts
and legislatures intervened to protect the likenesses of “honest” individuals who had not been
convicted, Itzkovich v. Whitaker, 39 So. 499, 500 (La. 1905); see also N.Y. Penal Law § 516
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                  Page 16


(1909); Downs v. Swann, 73 A. 653, 656 (Md. 1909). But even after the development of
invasion-of-privacy torts that created a remedy for misleading representations, see 3 Restatement
(Second) of Torts § 652E ill. 7, at 397 (Am. Law Inst. 1977), courts recognized that public
authorities could disseminate truthful information about a criminal defendant who had already
appeared in open court, given that an individual’s life “ceases to be private by reason of
indictment and becomes a matter of public interest,” McGovern v. Van Riper, 54 A.2d 469, 472
(N.J. Ch. 1947); see, e.g., E.B. v. Verniero, 119 F.3d 1077, 1099–1100 (3d Cir. 1997); Detroit
Free Press, Inc. v. Oakland Cty. Sheriff, 418 N.W.2d 124, 127–30 (Mich. Ct. App. 1987); City of
Carrollton v. Paxton, No. 03-13-00838-CV, 2016 WL 1566400, at *3 (Tex. App. Apr. 14, 2016);
Fernicola v. Keenan, 39 A.2d 851, 851–52 (N.J. Ch. 1944); Bridges v. State, 19 N.W.2d 529,
539 (Wis. 1945).

        Thus the outcome of lawsuits against newspapers for publishing photographs of those
accused of crimes. Rejecting the notion that arrestees have a legitimate privacy interest in their
photographs after indictment, courts have explained that, once indicted, individuals become
figures of public interest. Publishing their photographs is thus not an invasion of privacy. See
Frith v. Associated Press, 176 F. Supp. 671, 676 (E.D.S.C. 1959); Kapellas v. Kofman, 459 P.2d
912, 924 (Cal. 1969) (en banc); Coverstone v. Davies, 239 P.2d 876, 880 (Cal. 1952) (en banc);
Lincoln v. Denver Post, 501 P.2d 152, 154 (Colo. App. 1972); Barbieri v. News-Journal Co.,
189 A.2d 773, 774–75 (Del. 1963); Pemberton v. Bethlehem Steel Corp., 502 A.2d 1101, 1119
(Md. Ct. Spec. App. 1986).

        The Restatement of Torts confirms that individuals accused of criminal activity have no
cognizable privacy interest with respect to their prosecution because they are “persons of public
interest, concerning whom the public is entitled to be informed.” 3 Restatement (Second) of
Torts § 652D cmt. f, at 389. In one particularly apposite illustration, the Restatement provides:

        A is tried for murder and acquitted. During and immediately after the trial B
        Newspaper publishes daily reports of it, together with pictures and descriptions of
        A and accounts of his past history and daily life prior to the trial. This is not an
        invasion of A’s privacy.

Id. § 652D ill. 13, at 390.
No. 14-1670                   Detroit Free Press v. Dep’t of Justice                 Page 17


       In sum, it appears that the common law did not, and does not now, recognize an indicted
defendant’s interest in preventing the disclosure of his booking photograph during ongoing
criminal proceedings.

                                               C

       Consistent with historical practice and state common law, the vast majority of states do
not recognize a statutory privacy interest that would require state and local authorities to
withhold booking photographs in the ordinary case. See, e.g., Opinion No. 03-205, 68 Op. Cal.
Att’y Gen. 132, 132–37 (2003); Opinion of June 14, 2007, 92 Md. Op. Att’y Gen. 26, 49.
Booking photographs are either available, or presumptively available, to the public under the law
of most states. Br. of Amici Curiae Reporters Committee for Freedom of the Press et al. 7; see,
e.g., Minn. Stat. § 13.82, subdiv. 26(b); N.D. Cent. Code § 44-04-18.7(2)(i); Neb. Rev. Stat.
§ 29-3521; Okla. Stat. tit. 51, § 24A.8(A); Va. Code Ann. § 2.2-3706(A)(1)(b); Patterson v.
Allegan Cty. Sheriff, 502 N.W.2d 368, 369 (Mich. Ct. App. 1993); State ex rel. Borzych v.
Paluszcyk, 549 N.W.2d 253, 254 (Wis. Ct. App. 1996); Opinion No. 2004-108, 2004 WL
771846 (Op. Ala. Att’y Gen. 2004); Opinion No. 03-09, 2003 WL 21642768 (Op. Haw. Office
Info. Practices 2003); Opinion of June 14, 2007, 92 Md. Op. Att’y Gen. at 49–50; Opinion No.
2012-22, 2012 WL 6560753 (Op. Okla. Att’y Gen. 2012); Clayton Norlen, Judge Orders
Release of Photos, Deseret Morning News, May 16, 2009, at B6 (discussing Utah law).

       The majority counters that state policies are not conclusive as to Exemption 7(C)’s
meaning, and urges that DOJ’s regulations and policies are “[m]ore important to the FOIA
analysis.” Majority Op. at 8. But DOJ’s own actions undercut its position that individuals have
a strong privacy interest in their booking photographs. It was not long ago that DOJ sought to
use booking photographs as evidence in criminal proceedings, see, e.g., United States v.
Rodriguez, 925 F.2d 1049, 1054 (7th Cir. 1991), and the ATF and FBI maintain a small number
of booking photographs on their websites, see Br. of Amici Curiae Reporters Committee for
Freedom of the Press et al. 10–11. What is more, although DOJ’s current policy is to not release
booking photographs except “when a law enforcement purpose is served,” Appellant Reply Br.
19 n.1; see also 28 C.F.R. § 50.2(b)(7)–(8), even before we ruled on Exemption 7(C)’s
applicability, at least one DOJ office appears to have routinely made such photographs available
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                  Page 18


to the media without any law-enforcement rationale at all. See Lou Gefland, Noriega’s Mug
Shot Was a Photograph Worth Printing, Minneapolis-St. Paul Star Trib., Jan. 21, 1990, at 23A.

                                                D

       The above-described background of history, common law, and state and federal practice
gives meaning to the words “personal privacy” in Exemption 7(C), and suggests that an
individual has no cognizable privacy interest in his booking photograph once he has already been
indicted and has appeared in open court.        Disregarding this legal backdrop, the majority
emphasizes the embarrassment that a booking photograph may cause to the depicted individual.
Majority Op. at 4–5.      Even if an individual’s booking photograph conveys embarrassing
information that the public fact of his indictment and his appearance in open court do not, but see
Detroit Free Press, Inc. v. Dep’t of Justice (Free Press I), 73 F.3d 93, 97 (6th Cir. 1996), the
majority’s emphasis on embarrassment misses the point. Information can be both public and
embarrassing, see Sims, 642 F.2d at 575, and the fact that a record is embarrassing does not
answer the question whether an individual can reasonably expect that record to remain private,
see Schell, 843 F.2d at 939.

       In an age in which law enforcement routinely makes booking photographs available to
the press, the public has come to expect that such photographs will be accessible. See, e.g.,
Larry McDermott, Where Are Photos of Church Fire Suspects?, The Republican, Jan. 5, 2009, at
C7.   Those who are arrested are aware of this reality, and some even use their booking
photographs as a way to communicate with the public. See, e.g., Giacomo Papi, Under Arrest
177 (2006) (describing booking photograph in which “Steve McQueen raises his hand in a peace
sign”); Joe Tacopino, Perry’s Mug of Defiance, N.Y. Post, Aug. 20, 2014, at 25 (“Texas Gov.
Rick Perry gave a confident smile as he posed for his mug shot . . . .”); Snippets, Hous. Chron.,
Apr. 15, 1996, at 2 (describing booking photograph in which Jane Fonda “do[es] [a] ‘Power to
the People’ raised-fist salute”). Unlike deeply personal matters, such as the death-scene images
at issue in National Archives & Records Administration v. Favish, 541 U.S. 157 (2004),
individuals simply do not expect their booking photographs to remain shielded from public view.
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                  Page 19


       Of course, an individual can have a statutory privacy interest in information that is public.
In United States Department of Justice v. Reporters Committee for Freedom of the Press,
489 U.S. 749 (1989), the Supreme Court found a cognizable privacy interest in rap sheets that
contained publicly available information about individuals’ arrests, charges, convictions, and
incarcerations. Id. at 752, 770–71. But it does not follow that all public information “connecting
an individual to criminality” is protected by a statutory right to privacy. Majority Op. at 4. The
Reporters Committee Court emphasized that rap sheets are different from other sorts of publicly
available records because they compile “otherwise hard-to-obtain” information from multiple
offices in multiple jurisdictions into one document, thus “alter[ing] the privacy interest
implicated by the disclosure of that information.” 489 U.S. at 764. The booking photographs at
issue here, by contrast, do not compile any information that is difficult to find.

       The majority also puts great emphasis on the fact that “an idle internet search reveals the
same booking photo that once would have required a trip to the local library’s microfiche
collection.” Majority Op. at 5. That is undoubtedly true. But the same could be said of any of
the now-digitized information that was once hidden away in the dusty basements of courthouses
and libraries. Surely the majority would not agree that an individual has a cognizable privacy
interest in his court filings or public statements simply because they too may turn up in an “idle
internet search.” If anything, the ease with which a third party today can find an individual’s
indictment and arrest would seem to cut against finding a cognizable privacy interest in booking
photographs. Cf. ACLU v. U.S. Dep’t of Justice, 655 F.3d 1, 12 (D.C. Cir. 2011) (observing that
public disclosure of docket-sheet numbers of selected criminal cases “will simply provide one
more place in which a computerized search will find the same person’s name and conviction”).

       In sum, the majority is able to find a privacy right in booking photographs only by
espousing a narrow conception of public information that is out of step with the “literal
understandin[g]” of privacy. Reporters Comm., 489 U.S. at 763; see also Webster’s Ninth New
Collegiate Dictionary 936 (1986) (defining “private” as “not . . . intended to be known publicly”
or “unsuitable for public use or display”); Reporters Comm., 489 U.S. at 753 (explaining that
“[a]rrests” and “indictments” are “public events”). An individual who has already been indicted,
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 20


and who has already appeared in open court, has no cognizable privacy interest in his booking
photograph because neither he nor society expects that it will remain hidden from public view.

                                                III

       Even if an indicted individual has a privacy interest in his booking photograph, whatever
invasion of privacy disclosure occasions is not “unwarranted” in light of the weighty public
interests that disclosure serves. Public oversight is essential in criminal proceedings, in which
the government wields the power to place the individual in jeopardy of imprisonment. Closing a
window into such proceedings undermines the public confidence that is essential to any effective
criminal-justice system, for it is “difficult for [citizens] to accept what they are prohibited from
observing.” Richmond Newspapers, 448 U.S. at 572 (plurality opinion); see also Press-Enter.
Co., 464 U.S. at 508–09. Applying this principle, we have emphasized the role of “the public,
deputizing the press as the guardians of their liberty,” in shielding the individual from
governmental abuse.     Detroit Free Press v. Ashcroft, 303 F.3d 681, 683 (6th Cir. 2002).
Booking photographs play an important role in educating the public about its government, just as
open courts and open hearings do.

       Measured against the photographed individual’s meager interest in avoiding the
disclosure of matters that are largely available in the public domain, see ACLU, 655 F.3d at 12,
the public’s interest in knowing whom the government is prosecuting is strong. The regular
release of booking photographs helps to avoid cases of mistaken identity, by prompting
individuals to assist the government in finding the actual perpetrator. Cases of mistaken identity
are all too common, see, e.g., Topher Sanders, Name Mix-Up in Sexual Battery Case Sends
Wrong Clay County Teen to Jail for 35 Days, Fla. Times-Union, Feb. 24, 2014; Christopher N.
Osher, Mistaken Identities Errors Clutter Denver Arrests, May 24, 2009, Denver Post, at A1, and
photographs can help to clear the names of innocent individuals, see, e.g., Joyce Purnick,
Few Answers After Settling a Bad Arrest, N.Y. Times, Mar. 15, 2001, at B1.

       Moreover, booking photographs also reveal what populations the government
prosecutes—black or white, young or old, female or male—and for what sorts of alleged crimes.
Their release may raise questions about prosecutorial decisions, enabling the public to detect and
No. 14-1670                      Detroit Free Press v. Dep’t of Justice              Page 21


hold to account prosecutors who disproportionately charge or overlook defendants of a particular
background or demographic. Such oversight is important in a system such as ours, in which
prosecutors enjoy wide discretion in choosing whom to charge. See United States v. Armstrong,
517 U.S. 456, 464 (1996).        Indeed, giving public authorities discretion to release booking
photographs may even create the potential for, or the perception of, unfairness. Cf. Todd
Wallack, Bost. Globe, Mar. 11, 2015, at A (recounting allegations that “police . . . treat
[disclosure of] charges against their own officers differently than the general public”); Alex
Zielinski, The Brock Turner Mug Shot Police Really Didn’t Want You to See, ThinkProgress
(June 6, 2016, 6:09 PM), http://thinkprogress.org/justice/2016/06/06/3785310/brock-turner-mug-
shot (“One Twitter user . . . posted screenshots from past Washington Post articles to make the
point that [the white defendant] was being treated differently . . . .”).

        Booking photographs can also help the public learn about what the government does to
those whom it detains. In Free Press I, we explained that “[h]ad the now-famous videotape of
the Rodney King beating in Los Angeles never been made, a mug shot of Mr. King released to
the media would have alerted the world that the arrestee had been subjected to much more than a
routine traffic stop and that the actions and practices of the arresting officers should be
scrutinized.” 73 F.3d at 98. Our observation was not conjecture. In one recent example, the
release of a New Mexico booking photograph that showed an arrestee’s bloodied and scratched
face prompted local media to inquire into the circumstances of his arrest. See Royale Da,
MDC: State Fair Worker Assaulted by Inmate Prior to Mugshot, KOAT 7 Albuquerque
(Sept. 18, 2014), http://www.koat.com/news/mdc-state-fair-worker-assaulted-by-inmate-prior-to-
mugshot/28141730. In another, the publication of an Alabama booking photograph that showed
an individual with “two black eyes” led “viewers [to] expres[s] outrage” because “[t]hey think
authorities used excessive force.” Rae Larkins, Large Amount of “Spice” Recovered in Dothan
Bust, KCBD 11 (Feb. 19, 2016, 3:08 PM), http://www.kcbd.com/story/31199484/large-amount-
of-spice-recovered-in-dothan-bust. These anecdotes suggest that booking photographs play a
role in building public awareness of what law enforcement does and why, which in turn enables
the public to hold authorities to account.
No. 14-1670                    Detroit Free Press v. Dep’t of Justice                   Page 22


       The majority ignores these benefits and omits the question of balancing altogether,
leaving it to DOJ to make a case-by-case determination of whether it believes that the release of
a particular booking photograph serves its own purposes. See Majority Op. at 8–9. That
decision undermines FOIA’s goal of disclosure by effectively making DOJ the arbiter of whether
a booking photograph will be made public. Under FOIA, the burden of justifying nondisclosure
should always fall on the government.        Reporters Comm., 489 U.S. at 755, 778.          But if
newspapers like the Detroit Free Press have to “wrangle with” DOJ “over the relative public
interest” of every single booking photograph that they seek to publish, few, if any, booking
photographs that DOJ withholds will become public because “[n]o newspaper could ever timely
publish booking photos alongside an article about a new indictment.” Appellee Supp. Br. 25.

       Even if news organizations bear the time and expense of taking DOJ to court, “assigning
federal judges the task of striking a proper case-by-case . . . balance between individual privacy
interests and the public interest in” disclosure is likely to be onerous, especially as the basis of
these “ad hoc” decisions would be largely standardless. Reporters Comm., 489 U.S. at 776. Nor
does it help much that a detainee may “waive” his or her privacy interest. Majority Op. at 9.
FOIA does not require agencies to notify an individual when a third party requests his records.
Maj. John F. Joyce, The Privacy Act, 99 Mil. L. Rev. 113, 156 (1983). In the absence of such
notice, few indictees in the midst of organizing a defense will know to request their own booking
photographs under FOIA or the Privacy Act, 5 U.S.C. § 552a. Moreover, the release of one
individual booking photograph could never reveal the structural disparities in prosecutorial
discretion that the regular release of many could. Cf. Floyd v. City of New York, 861 F. Supp. 2d
274, 290 (S.D.N.Y. 2012). For these reasons, the Supreme Court has suggested that in cases
such as this one, where the “individual circumstances” of a given request are less important than
the effect of disclosure on the whole, Exemption 7(C) allows for categorical determinations.
Reporters Comm., 489 U.S. at 776.

                                                IV

       I am not unaware of the consequences of releasing booking photographs in the Internet
Age. Ever since the nineteenth century, booking photographs have proven to be a source of
discomfort to those depicted. See, e.g., Warren, 57 N.E. at 507; Pa. Prison Soc’y, supra, at 29;
No. 14-1670                     Detroit Free Press v. Dep’t of Justice                  Page 23


The Fateful Photograph of Duffy, supra, at 120. But today’s decision does nothing to prohibit
DOJ from using its broad discretion to release booking photographs when it chooses. Nor does
today’s decision do anything to protect the likenesses of those arrested by state authorities, the
majority of which disclose booking photographs to the media upon request. See, e.g., Carissa
Wolf et al., FBI Seals Off Ore. Refuge After Arrests, Wash. Post, Jan. 28, 2016, at A1 (depicting
state booking photographs of individuals awaiting disposition of federal charges). All that
today’s decision does is provide DOJ with a tool to selectively shield itself from public scrutiny.

       It is possible that other means could be used to achieve a sensible balance between
reputational concerns and the free flow of public information. See, e.g., Act of May 6, 2013, § 1,
2013 Ga. Laws 613, 614 (requiring website owners to remove booking photographs of those
acquitted of criminal activity); Taha v. Bucks County, 9 F. Supp. 3d 490, 494 (E.D. Pa. 2014)
(holding that individual depicted on “bustedmugshots.com” with the “legend ‘BUSTED!’ in
large bold letters over his mugshot” could maintain state-law “false light” tort claim where
individual’s arrest record had in fact been expunged). But today’s decision, which deprives the
public of vital information about how its government works and does little to safeguard privacy,
is not the correct answer. For these reasons, I respectfully dissent.